FILED
                             NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DWAYNE EICHLER,                                  No. 11-17942

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02894-JAM-
                                                 CMK
  v.

MARK NESSENSON, DDS; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Dwayne Eichler, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Eichler failed

to raise a genuine issue of material fact as to whether defendants were deliberately

indifferent to Eichler’s dental needs. See id. at 1058 (prison officials act with

deliberate indifference only if they know of and disregard an excessive risk to

inmate health); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish

that a difference of opinion amounted to deliberate indifference, a prisoner must

show that the defendants’ chosen course of treatment was medically unacceptable

and in conscious disregard of an excessive risk to the prisoner’s health).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                    11-17942